DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: Claims 1-21 in the reply filed on December 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of Claims 1-21 is provided below.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:
Claim 1 recites the limitation “the eggs” in line 4.  It appears the claim should recite “the live, mature eggs” in order to maintain consistency with “live, mature eggs” recited in Claim 1, line 1.
Claim 9 recites the limitation “calciumis” in line 3.  It appears the claim should recite “calcium is” for grammatical purposes.
Claim 17 ends with a comma and a period.  The comma should be deleted for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a caviar-like product” in line 1.  The term “caviar-like” is a relative term which renders the claim indefinite. The term “caviar-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the egg plasma” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the eggs’ potassium content” in line 7.  It is unclear if this refers to “a natural potassium content” recited in Claim 1, line 3 or to an entirely different, modified potassium content.
Claim 4 recites the limitation “the potassium exposure step” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the solution” in line 4 as well as in line 7 as well as in line 8.  It is unclear if this refers to “a saline solution” recited in Claim 1, line 4, “a solution of water and potassium” recited in Claim 1, lines 5-6, “a solution of water and calcium” recited in Claim 5, line 1, or to an entirely different solution.
Claim 9 recites the limitation “the solution of water and calciumis” in lines 1-2.  There is insufficient antecedent basis for a solution of water and calcium.
Claim 11 recites the limitation “the solution of water and calcium” in line 1.  There is insufficient antecedent basis for a solution of water and calcium.
Claim 13 recites the limitation “caviar-like product” in line 2.  The term “caviar-like” is a relative term which renders the claim indefinite. The term “caviar-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation “several months” in line 3.  The term “several” is defined as “more than two but not many.”  It is unclear how many months is required to read on the term “several.”
Claim 14 recites the limitation “caviar-like product” in line 2.  The term “caviar-like” is a relative term which renders the claim indefinite. The term “caviar-like” is not 
Claim 15 recites the limitation “a saline solution” in line 3.  It is unclear if this refers to “a saline solution” recited in Claim 1, line 4 or to an entirely different saline solution.
Claim 15 recites the limitation “them” in line 3.  It is unknown what structure “them” refers to.
Claim 18 recites the limitation “recent” in line 2.  The term “recent” is a relative term which renders the claim indefinite. The term “recent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation “a loading capacity to burst of less than or equal to 0.3 N” in line 3.  It is unclear what is meant by the phrase “a loading capacity to burst.”
Clarification is required.
Claims 2-3, 6-8, 10, 12, 16-17, and 20-21 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 1-12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016) in view of Hiraoka et al. US 2004/0091593 and Wakamaeda et al. US 5,453,289.
Regarding Claim 1, Koehler-Guenther discloses a method for producing caviar from live, mature eggs of fish wherein the live mature eggs are in a fertile (‘302, Column 5, liens 26-36) but unfertilized state (‘032, Column 7, lines 40-43).  The caviar has an egg plasma (‘032, Column 10, lines 1-5).  The method comprises treating the live, mature eggs in a saline solution (‘032, Column 7, lines 40-48).  Since the eggs are treated in a saline solution, the eggs would not be damaged because the reference 
Caviar Nutrition Facts provides evidence that it was known in the food art that caviar is rich in potassium (Page 3).
Koehler-Guenther as further evidenced by Caviar Nutrition Facts is silent regarding subsequently treating the live, mature eggs in a solution of water and potassium in a concentration which does not damage the live, mature eggs and does not change the egg’s potassium content wherein the solution has a temperature that does not damage the live, mature eggs wherein the live, mature eggs are treated in the solution for a duration of a potassium exposure time until an egg membrane of the live, mature eggs obtain a desired elastic stabilization.
Hiraoka et al. discloses a method for producing fish eggs in the form of salted roes (‘593, Paragraph [0003]) comprising treating the eggs in a solution of water and potassium (‘593, Paragraphs [0019]-[0021]).  The solution of potassium and water added to the eggs would not damage the eggs and the solution would be at a temperature that does not damage the eggs since the objective of Hiraoka et al. is to treat fresh fish eggs to have an extended tasting period (‘593, Paragraph [0003]).  The fish eggs of Hiraoka et al. would not have an extending tasting period if the solution of potassium and water added to the eggs or the solution temperature damaged the eggs.  The aqueous alkali solution remaining on the fish eggs is washed off or neutralized (‘593, Paragraph [0013]), which would not change the potassium content of the eggs.  Furthermore, the limitations “wherein the live, mature eggs are treated in the solution for 
Both Koehler-Guenther and Hiraoka et al. are directed towards the same field of endeavor of methods of producing fish eggs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Koehler-Guenther and treat the live, mature eggs in a solution of water and potassium as taught by Hiraoka et al. in order to remove miscellaneous germs (‘593, Paragraph [0018]).
Further regarding Claim 1, Koehler-Guenther as further evidenced by Caviar Nutrition Facts in view of Hiraoka et al. is silent regarding the water being deionized prior to the addition of a potassium donor for forming a cationic component in the solution.
Wakamaeda et al. discloses a method of producing fish roe (‘289, Column 1, lines 8-13) comprising using distilled water to homogenize the roe (‘289, Column 7, lines 49-53).  The disclosure of using distilled water reads on the claimed deionization step.
Both Koelher-Guenther and Wakamaeda et al. are directed towards the same field of endeavor of methods of making fish egg products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water in the solution of Koehler-Guenther and use distilled/deionized water since Wakamaeda et al. teaches that using distilled/deionized water was known in the processing of fish egg products.
Regarding Claim 2, Hiraoka et al. discloses the potassium donor being at least one potassium salt (‘593, Paragraph [0021]).
Regarding Claim 3, Hiraoka et al. discloses potassium cations in the solution of water and potassium (‘593, Paragraph [0021]).  Hiraoka et al. is silent regarding the concentration of the potassium cations in the solution of water and potassium being between 0.1 mmol/l and 3.0 mmol/l.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 4, Hiraoka et al. discloses the potassium exposure time in the potassium exposure step being between 5 and 30 minutes (‘593, Paragraph [0024]), which encompasses the claimed potassium exposure time of between 5 and 30 minutes.  In the case where the claimed potassium exposure time overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 5, Hiraoka et al. discloses treating the live, mature eggs in a solution of water and calcium after or prior to treating the live, mature eggs in another alkali solution (’593, Paragraph [0021]).  The solution of calcium and water added to the eggs would not damage the eggs and the solution would be at a temperature that does not damage the eggs since the objective of Hiraoka et al. is to treat fresh fish eggs to 
Both Koehler-Guenther and Hiraoka et al. are directed towards the same field of endeavor of methods of producing fish eggs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Koehler-Guenther and treat the live, mature eggs in a solution of water and calcium as taught by Hiraoka et al. in order to remove miscellaneous germs (‘593, Paragraph [0018]).
Regarding Claim 6, Hiraoka et al. discloses the calcium donor being at least one calcium salt (‘593, Paragraph [0021]).
Regarding Claim 7, Hiraoka et al. discloses calcium cations in the solution of water and potassium (‘593, Paragraph [0021]).  Hiraoka et al. is silent regarding the concentration of the calcium cations in the solution of water and calcium being between 0.1 mmol/l and 3.0 mmol/l.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 8, Hiraoka et al. discloses the calcium exposure time being  between 10 and 30 minutes (‘593, Paragraph [0024]), which encompasses the claimed potassium exposure time of between 9 and 30 minutes.  In the case where the claimed calcium exposure time overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 9, Hiraoka et al. discloses the temperature of the solution of water and potassium being between 0 and 10°C (‘593, Paragraph [0025]), which overlaps one of the claimed solution temperature ranges of between 1° and 15°C.  In the case where the claimed solution temperature range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 10, Koehler-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al. and Wakamaeda et al. is silent regarding the deionized water having an electrical conductivity at 25°C of between 1 µS/cm and 15 µS/cm.  However, differences in the electrical conductivity of the deionized water will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such electrical conductivity of the deionized water is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 11, Hiraoka et al. discloses the solution of water and potassium having a pH between 7.0 and 8.0 (‘593, Paragraph [0023]), which falls within the claimed pH range of 6.8 and 8.0.  In the case where the claimed pH range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 12, Hiraoka et al. discloses salting the live, mature eggs with sodium chloride after treating the live mature eggs in the solution of water and potassium wherein the sodium chloride is free of potassium and calcium donors (‘593, Paragraphs [0026] and [0040]).
Kohler-Guenther modified with Hiraoka et al. is silent regarding the sodium chloride being 2.0% to 3.8%.  However, differences in concentration of the sodium chloride will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sodium chloride concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 15, it is noted that any desired elastic stabilization reads on the limitation “wherein after the desired elastic stabilization is achieved” since the specific desired elastic stabilization value is not specified.  Additionally, Kohler-Guenther teaches the live, mature eggs being dipped in a saline solution (‘032, Column 7, lines 
Regarding Claim 17, Kohler-Guenther discloses the live, mature eggs of fish being harvested in an ovulated state by stripping (‘032, Column 5, lines 33-38).
Regarding Claim 18, Kohler-Guenther discloses the live, mature eggs being harvested from rent and natural bony fish (‘032, Column 8, lines 18-21).
Regarding Claim 19, Kohler-Guenther is silent regarding the live, mature eggs having a grain size equal to or greater than 3.2 mm.  However, limitations relating to the size of the grain size are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 20, Kohler-Guenther discloses the saline solution being a physiological saline solution (‘032, Column 7, lines 40-44).
Regarding Claim 21, Kohler-Guenther discloses using a saline solution (‘032, Column 7, lines 40-44).
Kohler-Guenther is silent regarding the saline solution being 0.6 percent to 1.0 percent saline solution.  However, differences in concentration of the saline solution will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saline solution concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016) in view of Hiraoka et al. US 2004/0091593 and Wakamaeda et al. US 5,453,289 as applied to claim 12 above in further view of “How Caviar Is Kept Fresh” (< https://caviarlover.com/blog/fresh-caviar-information/#:~:text=There%20are%20a%20number%20of,F%20to%2038%C2%B0F.>) (published July 12, 2016).
Regarding Claim 13, Hiraoka et al. discloses freezing the eggs (‘593, Paragraphs [0016] and [0022]).
Koelher-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al. and Wakamaeda et al. is silent regarding the caviar being stored in hermetically sealed glass containers for several months at a temperature between -2°C and -4°C.
How Caviar Is Kept Fresh discloses storing an unopened fresh caviar at 28 to 30 degrees Fahrenheit, which converts to -2.22°C to -1.11°C, which overlaps the claimed storage temperature of between -2°C to -4°C, and the caviar being kept in sealed glass jar containers (Page 2).
Both modified Koelher-Guenther and How Caviar Is Kept Fresh are directed towards the same field of endeavor of methods of making caviar or fish egg products.  It would have been obvious to one of ordinary skill in the art to modify the process of prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  How Caviar Is Kept Fresh teaches that the claimed temperature storage ranges were suitable temperatures to store caviar for an indefinite amount of time.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016) in view of Hiraoka et al. US 2004/0091593 and Wakamaeda et al. US 5,453,289 as applied to claim 12 above in further view of Katayama et al. US 5,965,191.
Regarding Claim 14, Koelher-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al. and Wakamaeda et al. is silent regarding the caviar being subsequently frozen in a temperature range between -20°C and -15°C.
Katayama et al. discloses a frozen fish roe (‘191, Column 10, lines 37-44) wherein the fish is frozen at -20°C (‘191, Column 18, lines 39-44), which falls within the claimed freezing temperature range of -20°C and -15°C.
Both Koehler-Guenther and Katayama et al. are directed towards the same field of endeavor of methods of making fish based products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the caviar product of Koehler-Guenther and freeze the caviar at a temperature of -20°C since Katayama et al. prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Katayama et al. teaches that the claimed freezing temperature range were suitable temperatures to freeze fish products to preserve the fish products.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler-Guenther US 8,039,032 as further evidenced by “Caviar Nutrition Facts” (<https://caviar.bc.ca/caviar-nutrition-facts/>) (published May 20, 2016 in view of Hiraoka et al. US 2004/0091593 and Wakamaeda et al. US 5,453,289 as applied to claim 1 above in further view of Towers (“Determining Ovarian Maturity in Farmed Sturgeon for Caviar Production Using Fourier Transform Infrared Spectroscopy” (<https://thefishsite.com/articles/determining-ovarian-maturity-in-farmed-sturgeon-for-cavira-production-using-fourier-transform-infrared-spectroscopy>) (published April 28, 2014).
Regarding Claim 16, Koehler-Guenther as further evidenced by Caviar Nutrition Facts modified with Hiraoka et al. and Wakamaeda et al. is silent regarding the live, mature eggs of fish having a polarization index “PI” of 0.05≤PI≤0.15.
Towers discloses that a measurement of polarization index (PI) is a way to assess ripeness of white surgeon females and the proper time of harvest (Page 2).  Towers also teaches it is better to select females with PI scores of less than 0.10 for spawning induction and that an egg polarization index of 0.06-0.08 is preferable (Page 5), which falls within the claimed polarization index of 0.05≤PI≤0.15.
It would have been obvious to one of ordinary skill in the art to modify Koehler-Guenther and use live, mature eggs having a polarization index of 0.06-0.08 as taught by Towers, which falls within the claimed polarization index range of 0.05≤PI≤0.15, since where the claimed polarization index ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Towers teaches that the claimed polarization index ranges were suitable polarization index ranges for spawning induction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishjima US 5,464,648 discloses pre-frozen herring eggs prior to processing into a cohesive mass wherein the herring eggs are frozen from a loose state via a quick freezing stage where the unwashed herring eggs are brought to a freezing temperature of -30 degrees C or lower wherein the herring eggs are maintained at a temperature in the range of from about 2 degrees C to about 18 degrees C and maintained for up to 6 to 8 hours.
Richards et al. US 2014/0271990 discloses caviar (‘990, Paragraph [0080]) comprising freezing muscle tissue at 0 to 6 degrees C (‘990, Paragraph [0008]) and storing meat above its freezing point at -1.5 degrees C for about six weeks without spoilage (‘990, Paragraph [0058]).
Berge US 2006/0141123 discloses a process for treating roe (‘123, Paragraph [0001]) comprising placing the roe in a container (‘123, Paragraph [0007]) and frozen to a temperature of about -25 degrees C and stored (‘123, Paragraph –[0017]).
Pamula et al. US 2007/0243634 discloses using diomized water droplets (‘634, Paragraph [0340]).
Hashidate et al. US 2019/0200657 discloses salmon roe produced from sujiko that is stirred with saline solution (‘657, Paragraph [0043]).
Beaudoin et al. US 2018/0280333 discloses fish roe is often consumed in a saline solution and that the roe is kept in saline (‘333, Paragraph [0003]).
Suzuki et al. US 2010/0034922 discloses caviar and spicy cod roe comprising a salting processing step by immersion in saline (‘922, Paragraph [0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792